IN THE MATTER OF
MARK L. BIBBS

  

DISCIPLINARY ACTION INTHE UNITED
STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

1:19MC52

On December 3, 2019, the Court was notified by the North Carolina State Bar, that
MARK L. BIBBS had been suspended from the practice of law in North Carolina for 18 months.
Mr. Bibbs failed to return a Declaration of Admissions to Practice or respond to the Order of this
Court entered on December 31, 2019, in accordance with the provisions of Local Ruled
83.10c(b).
THEREFORE, IT IS ORDERED that MARK L. BIBBS is SUSPENDED from the
practice of law in the United States District Court for the Middle District of North Carolina.
On February 7, 2020, the Court was notified by the North Carolina State Bar, that MARK
L. BIBBS was permanently disbarred from the practice of law in North Carolina, effective
April 1, 2020.
THEREFORE, IT IS ORDERED pursuant to Local Rule 83.10c(b), that MARK L.
BIBBS complete the enclosed Declaration of Admissions to Practice and show cause within
| twenty-one (21) days as to why he should not be disbarred from the practice of law before the
United States District Court for the Middle District of North Carolina
When an attorney's privilege to practice in this court has been suspended for more than
three months or that attorney has been disbarred, reinstatement to practice before this court
requires compliance with the provisions of Local Rule 83.10h and proof of being in good

standing with the State Bar at the time of the petition and hearing.

Case 1:19-mc-00052 Document 32 Filed 02/21/20 Pane 1 of 2?
This the 20" day of February, 2020.

/s/ Thomas D. Schroeder
Chief United States District Judge
Middle District of North Carolina

 

Case 1:19-mc-00052 Document 32. Filed 02/21/20 Pane ? of 2
